Case: 18-12958   Date Filed: 10/23/2019   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12958
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:17-cr-00259-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

DEANDRE DAVIS,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (October 23, 2019)

Before WILSON, BRANCH and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-12958    Date Filed: 10/23/2019   Page: 2 of 2


      W. Lamar Fields, appointed counsel for Deandre Davis in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Davis’s conviction and sentence are AFFIRMED.




                                         2